1    Hans W. Herb, Esq. SBN 136018
     LAW OFFICES OF HANS W. HERB
2    P. O. Box 970
     Santa Rosa, CA 95402
3    707/576-0757
     707/575-0364 Fax
4
     Email: hans@tankman.com
5
     Counsel for Plaintiff
6    Stich Construction and R.V. Stich Construction
7
8
                                     UNITED STATES DISTRICT COURT
9
10                                 NORTHERN DISTRICT OF CALIFORNIA

11
12   STICH CONSTRUCTION, INC., a California          )   Case No.: 3:19-cv-00439 CRB
     corporation, and R.V. STICH                     )
13   CONSTRUCTION, INC. a California                 )   STIPULATION TO DISMISS ACTION
     corporation,                                    )   WITHOUT PREJUDICE;
14                                                   )   [PROPOSED] ORDER
                    Plaintiff,                       )
15          v.                                       )   F.R.C.P. 41(A(1)(A)(II)
                                                     )
16   IRONSHORE SPECIALTY INSURANCE                   )
     COMPANY, an Arizona corporation; and            )
17   DOES 1 through 50, inclusive,                   )
                                                     )
18                  Defendants.                      )
                                                     )
19
20
            Plaintiffs Stich Construction, Inc. and R.V. Stich Construction, Inc. (“Plaintiff”) and
21
     Defendant Ironshore Specialty Insurance Company (“Defendant”) (collectively the “Parties”)
22
     hereby stipulate that Plaintiff’s complaint against Defendant shall be dismissed without
23
     prejudice.
24
25
26
27
28
     _____________________________________________________________________________________________
                                   Stipulation to Dismiss without Prejudice
                                                      1
1    IT IS SO STIPULATED AND AGREED.
2
                                                  Respectfully Submitted,
3
4
5                                            LAW OFFICES OF HANS W. HERB

6
7    Dated: July 3, 2019                           By:     /s/ Hans W. Herb___
                                                           Hans W. Herb
8                                                          Attorney for Plaintiff

9
10   Dated: July 3, 2019            WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP

11
                                                   By:     /s/ Dawn Silberstein
12                                                         Dawn Silberstein
                                                           Attorneys for Defendant
13
14
     * Pursuant to Local Rule 5-1(i)(3), filing counsel attests that all other signatories listed, on
15   whose behalf the filing is submitted, concur in the filing’s content and have authorized the filing.
16
17
                                          [PROPOSED] ORDER
18
            The Court, having considered the Parties’ Stipulation to Dismiss the Action Without
19
     Prejudice, and for good cause shown, hereby GRANTS the Parties’ Stipulation.
20
            PURSUANT TO STIPULATION, IT IS ORDERED that the complaint filed by Plaintiffs
21
22   Stich Construction, Inc. and R.V. Stich Construction, Inc. against Defendant Ironshore Specialty

23   Insurance Company is dismissed without prejudice.

24
25           July 8, 2019
     Dated: ________________                       _______________________________________
                                                   Charles R. Breyer
26                                                 UNITED STATES DISTRICT JUDGE

27
28
     _____________________________________________________________________________________________
                                   Stipulation to Dismiss without Prejudice
                                                      2
